Exhibit 10.8

 

ASSIGNMENT, ASSUMPTION AND MEMBERSHIP INTEREST TRANSFER AGREEMENT

 

This Assignment, Assumption and Membership Interest Transfer Agreement (this
“Agreement”), dated as of June 27, 2017 (the “Effective Date”), is entered into
by and between iSTAR REO HOLDINGS TRS LLC, Delaware limited liability company
(“Seller”), and SAFETY INCOME AND GROWTH OPERATING PARTNERSHIP LP, a Delaware
limited partnership (“Purchaser”).  Seller and Purchaser are sometimes
collectively referred to herein individually as a “Party” and collectively as
the “Parties.”

 

RECITALS

 

WHEREAS, Seller is a party (by assignment from iStar) to the Agreement of
Purchase and Sale and Joint Escrow Instructions (the “Purchase Agreement”),
dated May 24, 2017, between iStar, Inc. (“iStar”) and Future Hollywood, LLC
(“Future”), pursuant to which, Seller has agreed to purchase the Property, as
such term is defined in the Purchase Agreement;

 

WHEREAS, in connection with the closing of the initial public offering of
Safety, Income and Growth, Inc., the ultimate parent of the Purchaser
(“Safety”), Seller desires to assign, and Purchaser desires to assume, all of
Seller’s right, title and interest in, to and under the Purchase Agreement, on
the terms set forth herein;

 

WHEREAS, if, on or before the date of this Agreement, Seller has acquired the
Property under the Purchase Agreement, then in addition to assigning all of
Seller’s right, title and interest in, to and under the Purchase Agreement to
Purchaser, Seller will also transfer to Purchaser (x) one hundred percent (100%)
of the limited partnership interest (the “LP Interest”) in 62 Hundred Hollywood
South LP (“LP”), a subsidiary of Seller that will be the owner of the Property
immediately prior to such transfer, and (y) one hundred percent (100%) of the
membership interest (the “Membership Interest”) of 62 Hundred Hollywood S GenPar
LLC, a Delaware limited liability company that is the sole general partner in LP
(“GenPar”).  LP Interest and Membership Interest shall be collectively referred
to as “Seller’s Interests”; and

 

WHEREAS, each of the Parties desires to set forth certain representations,
warranties, and covenants and to establish certain closing conditions to induce
the other Party to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which the Parties hereby acknowledge, the Parties
hereby agree as follows:

 

ARTICLE 1:  GENERAL

 

Section 1.01                             Defined Terms.  Any capitalized term
not defined herein shall have the meaning ascribed to such term in the Initial
Portfolio Agreement dated the date hereof among iStar, Safety and Purchaser.

 

1

--------------------------------------------------------------------------------


 

ARTICLE 2:  ASSIGNMENT AND ASSUMPTION; TRANSFER OF SELLER’S INTERESTS

 

Section 2.01                             Assignment and Assumption.  Effective
as of the Closing, Seller assigns to Purchaser, and Purchaser assumes from
Seller, all of Seller’s right, title and interest in, to and under the Purchase
Agreement.

 

Section 2.02.                          Transfer of Seller’s Interests. If, on or
before the date of this Agreement, LP has acquired the Property, then Seller
shall transfer, sell, convey and deliver to Purchaser all of its right, title
and interest in and to Seller’s Interests at the Closing.

 

Section 2.03                             Purchase Price. The aggregate purchase
price (the “Purchase Price”) to be paid by Purchaser to Seller at the Closing is
$73,640,000.00.

 

Section 2.04                             Closing Date. The closing of the
transactions (the “Closing”) provided for in this Agreement shall take place
simultaneously with the execution of this Agreement (the “Closing Date”).

 

Section 2.05                             Closing Obligations.

 

(a)                                 At Closing, (1) Purchaser shall deliver, or
cause to be delivered, the Purchase Price which shall be payable by wire
transfer of immediately available funds to an account designated by Seller, and
a written instrument in form and substance reasonably satisfactory to Seller and
signed by Purchaser, pursuant to which Purchaser assumes all of Seller’s right,
title and interest in, to and under the Purchase Agreement,  (2) Seller shall
deliver to Purchaser a written instrument in form and substance reasonably
satisfactory to Purchaser and signed by Seller, pursuant to which Seller assigns
to Purchaser all of Seller’s right, title and interest in, to and under the
Purchase Agreement and (3) if Seller is required to transfer Seller’s Interests
to Purchaser pursuant to Section 2.03, Seller shall also transfer to Purchaser
Seller’s Interests by one or more written assignments in form and substance
reasonably satisfactory to Purchaser.

 

(b)                                 Following the Closing, Seller shall execute
and deliver to Purchaser such documents and instruments of conveyance as may be
appropriate and shall take or cause to be taken such reasonable actions as
Purchaser may from time to time reasonably request in order to accomplish the
assignment of Seller’s rights under the Purchase Agreement to Purchaser and, if
applicable, the transfer of Seller’s Interests from Seller to Purchaser.

 

ARTICLE 3.  REPRESENTATIONS AND WARRANTIES

 

Section 3.01 Representations and Warranties of Seller. As a material inducement
to Purchaser to enter into this Agreement and to consummate the transactions
contemplated hereby, Seller hereby represents and warrants to Purchaser as
follows:

 

(a)                                 Organization and Authority. Each of Seller,
GenPar and LP are validly existing, and in good standing in the state in which
it was formed. Seller has the full right and authority and has obtained any and
all material consents required, to enter into this

 

2

--------------------------------------------------------------------------------


 

Agreement and to consummate or cause to be consummated the transactions
contemplated hereby.  This Agreement and all of the documents to be delivered by
Seller at the Closing have been authorized and executed and constitute, or will
constitute, as appropriate, the valid and binding obligation of Seller,
enforceable in accordance with their terms.

 

(b)                                 Pending Actions.  There is no action or
proceeding pending or threatened against Seller, Gen Par or LP or relating to
Seller’s Interests or which challenges or impairs Seller’s ability to execute
and deliver this Agreement or to perform its obligations under this Agreement.

 

(c)                                  Notices from Governmental Authorities. 
Seller has not received from any governmental authority written notice of any
material violation of any Laws applicable (or alleged to be applicable) to
GenPar, LP or Seller’s Interests that has not been corrected.

 

(d)                                 Ownership of Seller’s Interests.  Seller is
the owner of the Seller’s Interests and the transfer of the Seller’s Interests
to Purchaser shall be made free and clear of any Liens (other than Permitted
Liens). Except as provided for or contemplated by this Agreement or any other
agreements referenced herein, there are no, and, as of the Closing, there will
not be any, rights, subscriptions, warrants, options, conversion rights,
preemptive rights, agreements, instruments or understandings of any kind
outstanding entitling any Person to acquire any equity interests in Seller’s
Interests, except pursuant to Permitted Liens.

 

(e)                                  Violation.  Neither the execution, delivery
or performance of this Agreement, any agreement contemplated hereby between the
Parties and the transactions contemplated hereby between the Parties does or
will, with or without the giving of notice, lapse of time, or both, violate,
conflict with, result in a breach of, or constitute a default under or give to
others any right of termination, acceleration, cancellation or other right
under, (a) the organizational documents of Seller, GenPar, or LP, (b) any
agreement, document or instrument to which any of Seller, GenPar, or LP is a
party or by which any of Seller, GenPar, or LP is bound or (c) any term or
provision of any judgment, order, writ, injunction, or decree binding on any of
Seller, GenPar, or LP (or its assets or properties), except, in the case of
clause (b) and (c), any such breaches or defaults that would not reasonably be
expected to have a Seller Material Adverse Effect.  For purposes hereof, a
“Seller Material Adverse Effect” shall mean a material adverse effect on the
assets, business, financial condition or results of operation of Seller and its
consolidated subsidiaries, taken as a whole.

 

(f)                                   Taxes.

 

A.                                    Each of Seller, GenPar, and LP have timely
filed all Tax Returns required to be filed by it (after giving effect to any
filing extension properly granted by a Governmental Authority having authority
to do so) in accordance with all applicable Laws. All such Tax Returns are
correct and complete in all material respects, and each of

 

3

--------------------------------------------------------------------------------


 

Seller, GenPar, and LP have paid (or had paid on its behalf) all Taxes required
to be paid by it (whether or not shown on such Tax Returns), and no deficiencies
for any Taxes have been proposed, asserted or assessed in writing against any of
Seller, GenPar, and LP, and no requests for waivers of the time to assess any
such Taxes are pending and no such waivers have been granted.

 

(g)                                  Solvency.  Seller has been and will be
solvent at all times prior to the the Closing Date. No bankruptcy or similar
insolvency proceeding has been filed or is currently contemplated by Seller,
GenPar, or LP.

 

(i)                                     Broker.  None of Seller, GenPar, or LP
has entered into any agreement with any broker, finder, or similar agent of any
Person or firm that will result in the obligation of Purchaser to pay any
finder’s fees, brokerage fees or commissions or similar payment in connection
with the transactions contemplated by this Agreement.

 

(j)                                    No Other Representations or Warranties. 
Other than the representations and warranties expressly set forth in this
Article 3, Seller shall not be deemed to have made any other representation or
warranty in connection with this Agreement.

 

Section 3.02                             Representations and Warranties of
Purchaser. As a material inducement to Seller to enter into this Agreement and
to consummate the transactions contemplated hereby, Purchaser hereby represents
and warrants to Seller as of the Closing Date as follows:

 

(a)                                 Organization and Authority.  Purchaser has
all requisite power and authority to own, lease or operate its property and to
carry on its business as presently conducted and, to the extent required under
applicable law, is qualified to do business and is in good standing in each
jurisdiction in which the nature of its business or the character of its
property make such qualification necessary.  The execution, delivery and
performance of this Agreement by Purchaser has been duly and validly authorized
by all necessary action of Purchaser. This Agreement, when executed and
delivered, will constitute the legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency and debtors’ relief or
the application of equitable principles.

 

(b)                                 No Consents.  No consents, authorizations or
approvals of any third parties including, but not limited to, any action,
approval, consent or authorization by any third party, financial institution,
governmental or quasi-governmental agency, commission, board, bureau or
instrumentality or any members or managers of any company, are required in
connection with the execution, delivery or performance of this Agreement by
Purchaser or the consummation of the transactions contemplated by this
Agreement. Purchaser has made, or shall make, simultaneously with the Closing,
all registrations or filings with any governmental authority required for the
execution or delivery of this Agreement or the consummation of the transactions
contemplated hereby.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 4.  SURVIVAL

 

Section 4.01.                                Survival of Representations,
Warranties and Covenants.  The representations and warranties of Seller set
forth in Section 3.01 are made as of the Effective Date and the Closing Date,
and shall not be deemed to be merged into or waived by the instruments of
Closing, but shall survive the Closing for a period of 12 months (the “Survival
Period”).  All covenants set forth in this Agreement shall survive the Closing
indefinitely and shall not be deemed to be merged into or waived by the
instruments of Closing.  Each party shall have the right to bring an action
against the other on the breach of a representation or warranty or covenant
hereunder or in the documents delivered by Seller at the Closing, but only on
the following conditions:  (1) the party bringing the action for breach first
learns of the breach after Closing and, in the case of a claim for breach of
representatives or warranties, files such action within the Survival Period and
(2) neither party shall have the right to bring a cause of action for a breach
of a representation or warranty or covenant unless the damage to such party on
account of such breach (individually or when combined with damages from other
breaches) equals or exceeds $250,000, and then only to the extent of such
excess.  Neither party shall have any liability after Closing for the breach of
a representation or warranty or covenant hereunder of which the other party
hereto had knowledge as of Closing.  In no event shall either party be liable to
the other party for incidental, consequential, or punitive damages as a result
of the breach of any or all representations or warranties set forth in this
Agreement.  The provisions of this Section 4.01 shall survive the Closing.

 

ARTICLE 5.  MISCELLANEOUS

 

Section 5.01.                                Parties Bound; Assignment.  This
Agreement, and the terms, covenants, and conditions herein contained, shall
inure to the benefit of and be binding upon the heirs, personal representatives,
successors, and assigns of each of the parties hereto.

 

Section 5.02.                          Headings.  The article, section,
subsection, paragraph and/or other headings of this Agreement are for
convenience only and in no way limit or enlarge the scope or meaning of the
language hereof.

 

Section 5.03.                          Invalidity and Waiver.  If any portion of
this Agreement is held invalid or inoperative, then so far as is reasonable and
possible the remainder of this Agreement shall be deemed valid and operative,
and, to the greatest extent legally possible, effect shall be given to the
intent manifested by the portion held invalid or inoperative.  The failure by
either party to enforce against the other any term or provision of this
Agreement shall not be deemed to be a waiver of such party’s right to enforce
against the other party the same or any other such term or provision in the
future.

 

Section 5.04.                          Governing Law.  This Agreement shall, in
all respects, be governed, construed, applied, and enforced in accordance with
the laws of the state New York.

 

Section 5.05.                          Survival.  The provisions of this
Agreement that contemplate performance after the Closing and the obligations of
the parties not fully performed at the Closing (other than any unfulfilled
closing conditions which have been waived or deemed waived by the other party)

 

5

--------------------------------------------------------------------------------


 

shall survive the Closing and shall not be deemed to be merged into or waived by
the instruments of Closing.

 

Section 5.06.                          Entirety and Amendments.  This Agreement
embodies the entire agreement between the parties and supersedes all prior
agreements and understandings relating to the Real Property.  This Agreement may
be amended or supplemented only by an instrument in writing executed by the
party against whom enforcement is sought.  All Exhibits hereto are incorporated
herein by this reference for all purposes.

 

Section 5.07.                          Notices.  All notices required or
permitted hereunder shall be in writing and shall be served on the parties at
the addresses set forth below.  Any such notices shall, unless otherwise
provided herein, be given or served (a) by depositing the same in the
United States mail, postage paid, certified and addressed to the party to be
notified, with return receipt requested, (b) by overnight delivery using a
nationally recognized overnight courier, or (c) by personal delivery.  Notice
given in accordance herewith for all permitted forms of notice other than by
electronic mail, shall be effective upon the earlier to occur of actual delivery
to the address of the addressee or refusal of receipt by the addressee.  Except
for facsimile notices as described above, no notice hereunder shall be effective
if sent or delivered by electronic means.  In no event shall this Agreement be
altered, amended or modified by electronic mail or electronic record.  A party’s
address may be changed by written notice to the other party; provided, however,
that no notice of a change of address shall be effective until actual receipt of
such notice.

 

 

Seller:

iStar REO Holdings TRS LLC

 

 

c/o iStar Inc.

 

 

1114 Avenue of the Americas

 

 

39th Floor

 

 

New York, New York 10036

 

 

Attention:                                         Chief Legal Officer

 

 

Copy:              General Counsel

 

 

Telephone:                                   212-930-9400

 

 

Facsimile:                                         212-930-9494

 

 

E-mail:        nmatis@iStar.com

 

 

 

 

Purchaser:

Safety Income and Growth Operating Partnership LP

 

 

c/o iStar Inc.

 

 

1114 Avenue of the Americas

 

 

New York, NY 10036

 

 

Attention:

Mary-Beth Roselle, Esq.

 

 

Telephone:

212-930-9481

 

 

Facsimile:

212-930-9494

 

 

E-mail:

mroselle@istar.com

 

6

--------------------------------------------------------------------------------


 

Section 5.08.                          Execution in Counterparts.  This
Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original, and all of such counterparts shall constitute one
Agreement.

 

Section 5.09.                                No Third Party Beneficiary.  The
provisions of this Agreement and of the documents to be executed and delivered
at Closing are and will be for the benefit of Seller and Purchaser only and are
not for the benefit of any third party, and accordingly, no third party shall
have the right to enforce the provisions of this Agreement or of the documents
to be executed and delivered at Closing.

 

[SIGNATURE PAGES AND EXHIBITS TO FOLLOW]

 

7

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO ASSIGNMENT, ASSUMPTION AND MEMBERSHIP INTEREST TRANSFER
AGREEMENT

BY AND BETWEEN iSTAR REO HOLDINGS TRS LLC

AND

SAFETY INCOME AND GROWTH OPERATING PARTNERSHIP LP

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.

 

 

iSTAR REO HOLDINGS TRS LLC, a Delaware limited liability company

 

 

 

 

 

Date

By:

/s/ Geoffrey G. Jervis

 

Name: Geoffrey G. Jervis

June 27, 2017

 

Title: Chief Operating Officer & Chief Financial Officer

 

 

 

 

 

SAFETY INCOME AND GROWTH PARTNERSHIP LP, a Delaware limited partnership

 

 

 

 

 

Date

By:

/s/ Geoffrey G. Jervis

 

Name: Geoffrey G. Jervis

June 27, 2017

 

Title: Chief Operating Officer & Chief Financial Officer

 

 

 

[Signature Page to Assignment and

Transfer Agreement - South]

 

--------------------------------------------------------------------------------